Matter of Jordan R. (2016 NY Slip Op 04062)





Matter of Jordan R.


2016 NY Slip Op 04062


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2014-10105
 (Docket Nos. E-4847-14, E-4849-14)

[*1]In the Matter of Jordan R. (Anonymous), appellant.


Del Atwell, East Hampton, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Caren C. Manzello of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Suffolk County (Deborah Poulos, J.), dated October 9, 2014. The order adjudicated Jordan R. a juvenile delinquent, upon a fact-finding determination, made after a hearing, that he committed acts which, if committed by an adult, would have constituted the crime of criminal sexual act in the first degree (two counts), and placed him on probation for a period of two years.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crime of criminal sexual act in the first degree (two counts) (see Penal Law § 130.50[3]; see also Penal Law § 130.00[2][a]).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Danielle B., 94 AD3d 757, 758; cf. CPL 470.15[5]), we nevertheless accord great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see Matter of Danielle B., 94 AD3d at 758; cf. People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence (see Family Ct Act § 342.2[2]; Penal Law § 130.50[3]; Matter of Danielle B., 94 AD3d at 758; cf. People v Romero, 7 NY3d 633).
With respect to the appellant's claim of ineffective assistance of counsel, it is not evident from the matter appearing on the record that the appellant was deprived of the effective assistance of counsel (cf. People v Crump, 53 NY2d 824, 825). To the extent that his claim rests in part on matter outside the record, we are unable to review his claim in its entirety on this appeal (cf. People v Maxwell, 89 AD3d 1108, 1109).
CHAMBERS, J.P., DICKERSON, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court